Dismissed and Opinion Filed January 14, 2020




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01109-CV

                               WESLEY JEANES, Appellant
                                        V.
                            DALLAS COUNTY, ET AL., Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. TX-17-01554

                              MEMORANDUM OPINION
                           Before Justices Molberg, Reichek, and Evans
                                   Opinion by Justice Molberg
       The clerk’s record in this case is past due. By letter dated October 28, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Ken Molberg//
                                                KEN MOLBERG
                                                JUSTICE

191109f.p05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 WESLEY JEANES, Appellant                           On Appeal from the 68th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-01109-CV         V.                      Trial Court Cause No. TX-17-01554.
                                                    Opinion delivered by Justice Molberg.
 DALLAS COUNTY, ET AL., Appellees                   Justices Reichek and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 14th day of January, 2020.




                                              –3–